
	
		I
		111th CONGRESS
		2d Session
		H. R. 6204
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Ms. Chu introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require States receiving funds under the Elementary
		  and Secondary Education Act of 1965 to establish policies with respect to the
		  auditing of charter schools.
	
	
		1.Short titleThis Act may be cited as the Charter
			 School Good Governance and Transparency Act.
		2.Charter school
			 auditsNot later than 1 year
			 after the date of the enactment of this Act, each State educational agency
			 receiving funds under the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) shall—
			(1)disseminate to each charter school in the
			 State receiving funds under such Act (20 U.S.C. 6301 et seq.) a list of
			 licensed, independent auditors that perform governmental audits;
			(2)develop and
			 implement a policy requiring each such charter school to—
				(A)maintain its
			 financial records in accordance with generally accepted accounting principles,
			 and applicable State and Federal requirements;
				(B)be subject to an annual audit by a
			 licensed, independent auditor the results of which are public and filed
			 with—
					(i)the
			 authorized public chartering agency that authorized or approved the school;
			 and
					(ii)the
			 office within the State educational agency that oversees education finance;
			 and
					(C)adopt policies and implement practices
			 to—
					(i)address all audit
			 findings; and
					(ii)report to the
			 authorized public chartering agency that authorized or approved the school the
			 actions taken by the school to address the audit findings;
					(3)develop and implement a policy requiring
			 each authorized public chartering agency that authorizes or approves schools
			 described in
			 paragraph (1) to report to the State
			 educational agency—
				(A)instances of
			 significant audit findings for each such school; and
				(B)the corresponding
			 actions reported by each such school to address such findings; and
				(4)not later than 9 months after an audit is
			 completed pursuant to
			 paragraph (2)(B), and annually
			 thereafter, prepare and submit to the Secretary of Education an overall summary
			 analysis of the audit results received under such paragraph.
			3.DefinitionsIn this Act—
			(1)the term
			 authorized public chartering agency has the meaning given the
			 term in section 5210 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7721i);
			(2)the term
			 charter school has the meaning given the term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7721i), except
			 that meaning shall be applied by substituting except as otherwise
			 provided pursuant to section 2, or other State or Federal law for
			 unless such requirements are specifically waived for the purpose of this
			 program; and
			(3)the term
			 State educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			
